Exhibit 10.1

 

EXHIBIT B

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (the “Agreement”) is entered into as of August 20,
2020 (“Effective Date”) by and among:

 

The Michael T. Dent, Trustee of the Mary S. Dent Gifting Trust dated January 31,
2006 (the “MTD/MSD Gifting Trust”);

 

Michael Thomas Dent, Trustee under the Michael Thomas Dent Declaration of Trust
dated March 23, 1998, as amended (the “MTD Trust”) (together, the “Dent
Trusts”);

 

Michael T. Dent MD (“Dr. Dent”); and

 

HealthLynked Corp., a Nevada corporation (“HealthLynked”).

 

WHEREAS, the Dr. Dent and the Dent Trusts hold, among other assets, shares of
the common stock of NeoGenomics, Inc. (“NEO Shares”) which, on a per share
basis, have a present market value of approximately $39.46 per share as of the
close of business on August 18, 2020;

 

WHEREAS, for business reasons, Dr. Dent and the Dent Trusts wish to contribute
to HealthLynked an aggregate of 76,026 NEO Shares and other valuable tangible
and intangible assets in exchange for 2,750,000 shares of Series B Convertible
Preferred Stock of HealthLynked (“Preferred B Voting Stock”) and 24,522,727
shares of Common Stock of HealthLynked in accordance with Section 351 of the
Internal Revenue Code;

 

WHEREAS, Dr Dent wishes and intends to assign all intellectual property (“IP”)
created for the benefit of HealthLynked at any time since its inception and so
long as Dr. Dent remains connected to HealthLynked as an Officer or Director,
with such IP including, without limitation, any trade secrets, patents,
trademarks, etc. created by Dr. Dent; and

 

WHEREAS, Dr. Dent further wishes to convey, assign and transfer the right, title
and interest in, and to, the concept and ultimately the Application now known as
the HealthLynked COVID-19 Tracker, to HealthLynked.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

ARTICLE I

 

1.1. Contribution

 

(a) The Dent Trusts and Dr. Dent shall contribute, assign, transfer and convey
to HealthLynked, and HealthLynked shall accept:

 

(i) 76,026 NEO Shares;

 

-1-

 

 

(ii) Tangible and intangible contributions including an assignment of all IP
created for the benefit of HealthLynked at any time since its inception of so
long as Dr. Dent remains connected to HealthLynked as an Officer or Director,
including without limitation any trade secrets, patents, trademarks, etc.
created by Dr. Dent; and

 

(iii) the right, right, title and interest in, and to, the concept and
ultimately the Application now known as the HealthLynked COVID-19 Tracker, to
HealthLynked Corp.

 

(b) Simultaneously with the transaction described in Section 1.1(a) above, and
without further action required by any person or party, HealthLynked shall
immediately, upon the execution of this Agreement, arrange to issue 2,750,000
shares of Series B Voting Stock and 24,522,727 shares of Common Stock to the
Dent Trusts, as described in Article II below.

 

ARTICLE II

 

2.1. Issuance of Stock. In consideration for the contribution from Dr. Dent and
the Dent Trusts of the described consideration including an aggregate of 76,026
NEO Shares to HealthLynked Corp. as provided in ARTICLE I, HealthLynked shall
issue to the Dent Trusts, 2,750,000 shares of Series B Voting Shares, and
24,522,727 Common Stock shares shall be allocated as follows:

 

MTD/MSD Gifting Trust  MTD Trust  Total   Total Common Votes  24,522,727 Common
Shares      24,522,727    24,522,727     2,750,000 Preferred B Voting Shares 
 2,750,000    275,000,000 

 

with such issuances occurring immediately upon completion of the transactions
described in ARTICLE I. Upon such issuances in accordance with the terms hereof,
the Consideration Shares shall be duly and validly issued, fully paid and
non-assessable. Upon the consummation of the foregoing, 24,522,727 Common Shares
of HealthLynked shall be issued to and owned by the MTD/MSD Gifting Trust, and
2,750,000 Series B Voting Shares shall be issued to and owned by the MTD Trust.
Of the 76,026 aggregate shares to contributed, 10% (or 7,666 NEO Shares) shall
come from the MTD Trust, and 90% (or 68,360 NEO Shares) shall come from the
MTD/MSD Gifting Trust.

 

ARTICLE III

 

3.1. Tax Treatment. For U.S. federal income tax purposes, the parties hereto
intend that the transfer of the aggregate of 76,026 NEO Shares by the Dent
Trusts to HealthLynked as well as the other contributions described herein, and
the HealthLynked issuance of an aggregate of 2,750,000 shares of Series B Voting
Shares and 24,522,727 Common Stock shares to the Dent Trusts shall be treated as
a contribution to capital within the meaning of Section 351 of the Internal
Revenue Code.

 

ARTICLE IV

 

4.1. Modification. Neither this Agreement nor any provisions hereof shall be
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by all parties.

 

4.2. Counterparts. This Agreement may be executed in multiple counterpart
copies, in each case including by facsimile or portable document format (.pdf),
each of which shall be considered an original and all of which constitute one
and the same instrument binding on all the parties, notwithstanding that all
parties are not signatories to the same counterpart.

 

-2-

 

 

4.3. Successors. Except as otherwise provided herein, this Agreement and all of
the terms and provisions hereof shall be binding upon and inure to the benefit
of the parties and their respective heirs, executors, administrators,
successors, trustees and legal representatives. This Agreement does not create
any rights, claims or benefits inuring to any person or entity that is not a
party hereto, and it does not create or establish any third-party beneficiary
hereto.

 

4.4. Assignability. This Agreement is not transferable or assignable by any
party hereto. Any purported assignment of this Agreement shall be null and void.

 

4.5. Entire Agreement. This Agreement constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreement or understanding among them with respect to such subject matter.

 

4.6. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BE AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO ANY
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THAT MIGHT REQUIRE THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION.

 

4.7. Jurisdiction; Venue.

 

(a) Any action or proceeding relating in any way to this Agreement may be
brought and enforced exclusively in the courts of the State of Nevada or (to the
extent subject matter jurisdiction exists therefor) of the United States for the
District of Nevada, and the parties irrevocably submit to the jurisdiction of
both such courts in respect of any such action or proceeding.

 

(b) The parties irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of venue of any such
action or proceeding in the courts of the State of Nevada or of the United
States for the District of Nevada, and any claim that any such action or
proceeding brought in any such court has been brought in any inconvenient forum.

 

4.8. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS THAT SUCH PARTY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF ANY PARTY HERETO OR THE COMPANY IN CONNECTION WITH ANY OF THE ABOVE,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT,
TORT OR OTHERWISE. EACH PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 3.8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

 

[Signature Page Follows]

 

-3-

 

 

EXHIBIT B

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

  Michael T. Dent, Trustee of the Mary S. Dent Gifting Trust dated January 31,
2006         By: /s/ Dr. Michael Dent   Name: Dr. Michael Dent   Title: Trustee
        Michael Thomas Dent, Trustee under the Michael Thomas Dent Declaration
of Trust dated March 23, 1998, as amended         By: /s/ Dr. Michael Dent  
Name: Dr. Michael Dent   Title: Trustee         By: /s/ Michael T. Dent, MD  
Name: Michael T. Dent, MD         HEALTHLYNKED CORP.         By: /s/ George O’
Leary   Name: George O’ Leary   Title: Chief Financial Officer

 

 

-4-

 

